Citation Nr: 1228636	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  11-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  He died in May 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Paul, Minnesota.  Jurisdiction over the matter was later transferred to the Reno, Nevada RO. 

The appellant was afforded a videoconference hearing before the Board in January 2012.  A transcript of the testimony offered at this hearing has been associated with the record. 

In April 2012, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive.  Such an opinion was obtained and has been associated with the claims file.  All necessary development has been completed and this case is now before the Board for adjudication.

The appellant has submitted evidence that has not yet been considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the appellant has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran died in May 2009; the death certificate shows that the immediate cause of death was cardiac arrest, due to, or as a consequence of, pneumonia multilobar.

2.  At the time of his death, service connection was in effect for bilateral high frequency hearing loss, infectious hepatitis, posttraumatic stress disorder (PTSD), tinnitus and coccidioidomycosis.

3.  The preponderance of evidence is against a finding that a disability of service origin or a service-connected disability, particularly coccidioidomycosis, caused or contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2009.

VA has obtained the late Veteran's service records and VA records, assisted the appellant in obtaining evidence, obtained medical opinions as to the question at hand, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the late Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).
To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially.  38 C.F.R. §§ 3.312(c)(1) (2009).  It is not sufficient that it casually shared in producing death, but rather it must be shown that there was a casual connection.  Id.

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Board notes that, at the time of the Veteran's death, service connection was in effect for: (1) bilateral hearing loss with a 40 percent evaluation; infectious hepatitis with a 30 percent evaluation; (3) PTSD with a 30 percent evaluation; (4) tinnitus with a 10 percent evaluation; and (4) coccidioidomycosis, with a zero percent (non-compensable) disability evaluation.  Of these disabilities, the appellant asserts that the Veteran's coccidioidomycosis resulted in the Veteran's death in May 2009.  

A review of the service treatment records notes that while stationed in Italy he was informed that he had had coccidiodes.  X-rays noted that there was an area of increased density in the 2nd interspace on the left that measured about 2 centimeters in diameter.  There was also an increase in the hilar lung markings.  In this regard, the Veteran was found physically qualified for overseas duty and the clinical picture was found to be of no significance at present or in the future.  See August 1944 Physical Examination for Flying.  

The remainder of the Veteran's service treatment records are silent with respect to any chronic lung condition, to include coccidioidomycosis.  Examination of the respiratory system and chest X-rays were normal at discharge.  See October 1945 Report of Physical Examination.  
In January 1962 the Veteran filed a claim for service connection of "a condition which consist[ed] of a spot or an area of increased density in [his] lungs," with particular reference to the service treatment records and a recent X-ray report noting such findings.  

In June 1962 he was afforded a VA examination.  Examination of the respiratory system noted that the lungs were clear to auscultation and percussion.  A chest X-ray was normal at this time.  

In January 1963 the Veteran was afforded a VA examination.  At this time, he had multiple vague complaints, including a lack of "get up and go."  Examination noted that the respiratory system was normal.  X-rays of the lungs and chest, did, however demonstrate a small calcification in the upper lobe on the left side, which was old and stable.  There was no evidence of active pulmonary disease at this time.  Subsequent VA records document similar impressions, as well as chronic obstructive pulmonary disease (COPD).  

Contained within the claims file are private records from Pulmonary Medicine Associates dated beginning in 1989.  A November 1989 note from this provider documents that the Veteran then presented for evaluation of an abnormal pulmonary function test (PFT) obtained at a county fair, at which occasion the Veteran was apparently informed that he had a significantly reduced flow rate.  It was noted that the Veteran had a 12 year pack smoking history, but had not smoked in the past 20 years.  Examination of the lungs noted normal breath sounds with quiet inspiration/expiration, but on forced expiration there was significant wheezing.  Chest X-ray showed no evidence of hyperinflation, with a small left upper lobe dense calcification consistent with granuloma and no active chest disease.  At this time, inter alia, abnormal screening spirometry (PFTs), history of remote coccidioidomycosis, and possible residual left upper lobe nodule, calcified, were assessed.  The treating physician remarked that the Veteran was not limited by his pulmonary status as far as could be determined, but that his arthritis and fibrositis were the major limiting factors.  

Following this appointment, further PFTs were obtained in November 1989.  These PFTs resulted in an impression of findings consistent with COPD with slight airway obstruction.  

Of record is a June 2001 report of PFTs performed at a VA facility.  The report notes an assessment of mild obstructive lung disease.  In regards to interpretation, the report documents that the mild decrease in diffusion capacity could be secondary to early restrictive lung disease or other causes of anemia, including pulmonary emboli, smoking, congestive heart failure, etc.  

A September 2001 VA note documents a provisional diagnosis of "pulmonary nodules" and that the Veteran desired a second opinion regarding the need for a needle biopsy of left lower lobe nodules "probably related to [history] of cocci in service."  In October 2001 such an opinion was sought and no biopsy was thought to be needed as the nodule was stable.  In terms of primary medical history, no mention of coccidioidomycosis was made, but coronary artery disease (CAD), COPD, coronary artery bypass graft (CABG) and benign prostate hypertrophy were noted.  The chest was clear to auscultation bilaterally and without rhonci or wheezes.  

In a March 2002 statement, in furtherance of establishing service connection for coccidioidomycosis, the Veteran related that he had indeed suffered an infection thereof in service.  He noted that he had tried to have this condition service-connected several times, but to no avail, despite the fact that he had "had many problems for many years" and that he was then experiencing more serious problems.  

In November 2002 the Veteran was afforded a VA examination.  The examination report notes that the claims file, including numerous X-ray reports of the lungs, were reviewed by the examiner and a full history was taken from the Veteran.  In regards to coccidioidomycosis, the examiner noted that a review of the service treatment records quite clearly showed that the Veteran sustained a respiratory infection and developed a left upper lob nodule while in the cocci belt of Fresno, California in 1944, as shown by X-rays.  The examiner noted that the 1962 normal X-ray report was obviously in error as this finding of a nodule had been consistent in prior and subsequent X-rays, including current X-rays.  Thus, the examiner found no reason to doubt that the Veteran did indeed acquire coccidioidomycosis (Valley Fever) in 1994 and that the Veteran had residual calcified granulomas to prove it.  However, the examiner remarked, that the Veteran's lung function was normal and that he had recovered from a 1999 bout of pneumonia.  Accordingly, the examiner concluded that the Veteran had absolutely no residuals from his coccidioidomycosis infection.  

By way of background the Board notes that in a January 2003 rating decision, the RO granted entitlement to service connection for coccidioidomycosis and assigned a zero percent evaluation.  The RO particularly assigned this evaluation for healed and inactive myocotic lesions, which were asymptomatic.  See 38 C.F.R. § 4.97, Diagnostic Code 6835 (2011).  

On May 7, 2009, the Veteran presented at the VA Medical Center (VAMC) with a primary complaint of chest pressure, general weakness and loss of energy.  At this time, he complained that his health was getting worse lately, noting that he had lost about 10 pounds over the last year.  He complained of being much more tired than usual and that he had a poor appetite.  He complained, particularly, of heaviness in the chest lasting about 5 to 10 minutes about 2 to 4 times per day, relieved by rest.  In terms of prior history the physician noted coronary artery disease CAD, COPD, primary coccidioidomycosis, chronic anemia, lumbago, hydronephresis and atonic bladder.  Also noted was a chronic airway obstruction and pneumonia.  Examination of the lungs showed that they were clear to auscultation bilaterally and were without wheezing, although there were a few bibasilar crackles.  A chest X-ray taken the day of his admission was noted as abnormal and showed bibasilar fibrotic changes.  

A May 9, 2009, note documents that the Veteran's hemoglobin was stable after a blood transfusion the day prior.  AP views of the chest demonstrated underlying chronic pulmonary changes with interval development of a small left-sided pleural effusion and possible left basal infiltrate.  There was no evidence of pneumothorax.  The Veteran was treated for anemia and was counseled about weight-monitoring in regards to his chronic heart failure.  His discharge diagnoses included non-cardiac chest pain, CAD, CABG times 2, dislipidemia, COPD, history of primary coccidioidomycosis, chronic anemia, lumbago, hydronephrosis, atonic bladder and history of low back surgery.  

The record discloses that on May 15, 2009, the Veteran presented at the Carson Tahoe Hospital with a complaint of confusion, with a gradual onset over 1 day.  He had moderate confusion with increased sleeping, confusion, but no localized findings.  He had some decreased appetite, a rare cough, some subjective decrease and loss of weight over the last few weeks, not acute in the past 2 days.  It was noted that he had recently been admitted to the VA hospital for similar complaints along with anemia, for which he received a blood transfusion.  COPD, inter alia, was noted in the past medical history.  Chest X-rays showed diffuse interstitial lung disease, right upper lobe, right lower lobe, left lower lobe atelectasis versus infiltrate.  Examination resulted in impressions of altered mental status, and acute pneumonia with hypoxia.  

At this time, the Veteran was admitted and treated for altered level of consciousness and hypoxemia in the setting of community-acquired pneumonia.  His level of consciousness resolved after treatment, which included the administration of IV antibiotics, and he was discharged home.  
Shortly after his discharge, the Veteran once again presented to the Carson Tahoe Hospital on May 23, 2009, with similar complaints as before.  He was admitted with diagnoses of community-acquired pneumonia, altered level of consciousness, weakness, acute renal failure, and history of GI bleed and anemia.  Records associated with this admission show that the Veteran had been discharged from this facility only 2 days prior to his re-presentation.  They document that the Veteran was then treated for pneumonia and that the treating physician had some concern regarding the possibility of hospital-acquired pneumonia and/or resistance to the antibiotics administered at his first visit.  

He was admitted for treatment, but unfortunately decompensated and was transferred to the ICU.  CT revealed findings suggestive of tiny lacunar infarct; however, MRI of the brain revealed bilateral lesions suggestive of embolic CVA.  The Veteran required BiPAP for worsening respiratory failure, was made comfortable and passed away a few days after admission.  At the time of death, embolic cerebrovascular accident, respiratory failure, pulmonary hypertension, acute renal failure, elevated troponin with suspected subendocardial injury, anemia and pulmonary hypertension were assessed.  

In furtherance of assisting her in substantiating her claim, VA obtained 2 medical opinions on the matter.  In January 2011 a VA examiner reviewed the claims file and concluded that there was no evidence that coccidioidomycosis contributed to the Veteran's death.  

In March 2011, a VA examiner rendered a similarly negative opinion, but addressed the May 2009 gram stain and culture.  In this regard, the examiner explained that the reference to "cocci" was in regards to a type of bacteria, which was not the cause of the Veteran's coccidioidomycosis, which was fungal in origin.  The examiner further explained that these were separate and distinct conditions and that if coccidioidomycosis were present, it would typically be described as branching hypha in appearance, which it was not.  Furthermore, the examiner explained that there was no documentation of active coccidioidomycosis in the physical findings or lab testing.  The examiner concurred with the opinion of the January 2011 examiner.  

In furtherance of substantiating her claim, the claimant has submitted several internet articles.  One article, printed on January 24, 2011, notes that coccidioides immitis is the etiologic agent responsible for coccidioidomycosis.  It also explains that it has a mold and a yeast form and that during primary infection a mononuclear infiltrate may develop followed by a subsequent conversion to polymorphonuclear predominance.  The article relates that in addition to asymptomatic infection and benign or unrecognized respiratory infections that coccidioidomycosis could also progress to various degrees of pneumonia, ranging from segmental or lobar pneumonias to diffuse reticulonodular infiltrates, and possibly complete respiratory failure.  

As noted above, the appellant testified before the Board in January 2012.  At the hearing, her representative outlined the Veteran's medical history, particularly that history contemporaneous to his death.  She testified that the Veteran had pneumonia on numerous occasions, as well as multiple colds and shortness of breath, particularly over the years immediately preceding his death.  She noted that every time the Veteran went to a doctor they would always find spots on his lungs, which were investigated for years and years.  She related that his condition became worse over the past few years.  The appellant and her representative related that they felt that the Veteran's coccidioidomycosis resulted or contributed to his death.  

When his matter was last before the Board, it was noted that a gram stain taken in May 2009, shortly before the Veteran's death, showed 2+ polymorphonuclear cells, 2+ squamous epithelial cells, 1+ gram positive bacilli and 1+ gram positive cocci.  Culture showed 2+ usual respiratory flora and 1+ yeast species.  In light of these findings and the January 2011 article, the Board sought a VHA opinion. 

In April 2012, such an opinion was obtained and associated with the claims file.  A review of the opinion documents that the examiner reviewed the claims file in full.  In regards to the history of coccidioidomycosis, the examiner remarked that most cases are benign, self-limited and likely felt as a mild upper respiratory infection, but that, on occasion, it can be more severe and manifest as a systemic illness.  The examiner noted the chest X-rays dated in the 1960s that showed granulomata (small nodular densities) and that evaluation suggested coccidioidomycosis as the etiology. 

In terms of history, the examiner noted that the Veteran had frequent complaints of shortness of breath and that he had many visits to the pulmonary service at the Reno VAMC.  In regards to PFTs, the examiner noted that with the exception of one test, all showed mild lung function abnormality, not usually to the degree of symptoms.  The examiner noted further that the Veteran had a history of tobacco use and that he spent 50 years in the construction business with possible exposures to dust, wood and asbestos, which are known contributors to impaired lung function.  The examiner noted that in May 2009, the Veteran was treated for pneumonia and strokes.

In regards to the aforementioned gram stain, the examiner noted that it had been presented "as evidence of coccidioidomycosis."  In this regard, the examiner explained that yeast was common in the airway, especially after treatment with antibiotics and that the yeast was most often Candida.  In regards to the actual specimen, the examiner noted that it was not cultured and hence there was no confirmatory evidence of the species and there were no fungal serologies to substantiate an alternate diagnosis.  However, the examiner remarked, that in this setting, it was highly unlikely to be coccidioidomycosis, and that the diagnosis of community-acquired pneumonia was much more likely, given the Veteran's history.  

In a June 2012 statement, the appellant noted that she had no further evidence to submit.  However, she asserted that "the medical condition of the Veteran was not fully evaluated and minimal test were completed to determine if the [late Veteran] had coccidiodomycosis as a contributing factor coupled to his pneumonia at the time of death."  She asserted that the Veteran's bouts of pneumonia were a "component" of coccidiodomycosis.

In opening, the Board acknowledges the appellant's lay contentions regarding coccidioidomycosis and the Veteran's death in May 2009.  In particular, the Board has certainly considered her observations of the Veteran's worsening pulmonary status over the last several years of his life.  However, these contentions very little light on the actual pathology underlying the Veteran's complaints given the complex nature of his medical history.  In particular, the Board notes the VA examiner's observations that the Veteran had a history of tobacco use and worked in construction for 50 years, which the examiner noted created the possibility of exposure to dust, wood, and asbestos.  Thus, the Board finds that her lay contentions are of very little probative value in determining the relationship, if any, between the Veteran's death in 2009 and the illness incurred in service 65 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board places fare more probative weight on the VA examinations and opinions, which support the conclusion that the Veteran did not have active coccidioidomycosis at the time of his death, or for many years preceding his death.  As noted, the VA examiner's reviewed the Veteran's medical history in detail, including the circumstances of his in-service respiratory infection and the circumstances surrounding his death, and they provided a rationale as to why coccidioidomycosis did not cause or contribute to his death.  In this regard, the Board acknowledges that the Veteran did have pulmonary disability at the time of his death and that these problems did indeed contribute to his death; however, the competent and probative evidence indicates that the Veteran's pulmonary disease is attributable to pneumonia, particularly community-acquired pneumonia, and that this pneumonia is not related to the Veteran's remote coccidioidomycosis infection, of which he only incurred residual benign granulomata.  

The Board has also considered the treatise evidence submitted by the appellant, which addresses coccidioidomycosis.  However, the Board finds that this evidence is strongly outweighed by the VA opinions discussed above.  In rendering their opinions, the VA examiners displayed a thorough understanding of the nature of coccidioidomycosis and the likelihood of residuals thereof, and they based their ultimate conclusion both on their knowledge of that illness and the clinical findings and diagnostic studies undertaken immediately prior to the Veteran's death.

The Board is certainly sympathetic to the appellant for her loss.  However, for the reasons and bases set forth above, the Board must conclude that the preponderance of evidence is against granting service connection for the Veteran's cause of death, and the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In closing, the Board notes that the appellant's representative asserts that the VHA opinion is speculative, but offers no little insight to this assertion.  However, the Board notes that she has indicated that the opinion is inadequate as the Veteran's medical condition was "not fully evaluated" and "minimal tests" were completed.  Nevertheless, from a review of the opinion, the Board finds that it is adequate.  The opinion was offered by a physician who reviewed the Veteran's pertinent history and medical evidence and provided an opinion predicated thereon.  The opinion directly addresses the issue at hand and finds, despite the appellant's assertions as to lack of evaluation and testing, that the Veteran was not likely suffering from active coccidiodomycosis, but rather community-acquired pneumonia that led to his death.  It is salient to the Board that the examiner felt that an opinion could be rendered despite this lack of testing, thus, indicating that such testing is not necessary to render an informed opinion.  The Board therefore considers it to be adequate for purposes of adjudicating the claim on appeal.  See Barr, supra.; Stefl, supra).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


